Title: To John Adams from United States House of Representatives, 28 July 1789
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					July 28, 1789
				
				The House of Representatives have considered the amendments proposed by the Senate upon the bill, entitled “An act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares, and merchandises, imported into the United States,” and have concurred therein. 
				
					
				
				
			